Citation Nr: 1757902	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative joint and disc disease also diagnosed as intervertebral disc syndrome (IVDS) prior to June 30, 2010, in excess of 40 percent from June 30, 2010, in excess of 20 percent from January 9, 2013, and in excess of 40 percent from March 21, 2014.  

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than January 27, 2014 for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the claim for an increased evaluation for the Veteran's lumbar spine disability from January 9, 2013 to March 20, 2014, service connection for lumbar spine degenerative joint and disc disease was granted in a July 2012 rating decision.  A 20 percent evaluation was assigned effective December 22, 2004.  The Veteran disagreed with this decision in May 2013, seeking an increased rating.  A statement of the case was issued in April 2014, and the Veteran filed a substantive appeal in June 2014.

Subsequently, in an October 2014 rating decision, an increased 40 percent evaluation was assigned for lumbar spine degenerative joint and disc disease also diagnosed as IVDS, effective June 30, 2010, a 20 percent evaluation was assigned from January 9, 2013, and a 40 percent evaluation was assigned from March 21, 2014.  The Veteran filed a notice of disagreement in February 2015 expressing disagreement with the effective date assigned, and also indicating that he was entitled to a 40 percent evaluation between January 9, 2013 and March 21, 2014.  A statement of the case was issued in May 2015 regarding the issue of entitlement to an increased rating and entitlement to an earlier effective date for the 40 percent evaluation.   Thereafter, the Veteran filed a substantive appeal in July 2015.  With staged ratings, the issue here involves deciding whether a rating in excess of 20 percent is warranted for the periods during which these ratings are in in effect.  Adjudicating a separate issue of an earlier effective date for the assignment of a 40 percent rating would involve the same evidentiary issue involved in both cases.   Accordingly, the Veteran's appeal as to the effective date for the 40 percent rating assigned for his back disability is subsumed into the increased rating issues on appeal.

In his July 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  However, in October 2017, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claims for increased ratings for his back disability and his right and left lower extremity radiculopathy, remand is warranted to obtain any outstanding private treatment records.  In an August 2014 Veteran's Application for Increased Compensation Based on Individual Unemployability (VA Form 21-8940), the Veteran indicated that he was receiving care for his back and legs from D.R. and St. Anthony's Hospital, and noted dates of treatment from January 1968 to August 2014 and dates of hospitalization from March 2010 to November 2013.  While the record includes a November 2012 treatment report from St. Anthony's Hospital, there are no other records.  Additionally, in a December 2014 VA 21-8940, the Veteran indicated receiving treatment for his back and legs between 2012 to 2014 from T.H. and T.G.  The claims file contains records from T.H. from June 2011, September 2012, and November 2012, but there are no other records from either of these providers in the claims file.  As these records would certainly be relevant to the Veteran's claims for increased ratings, remand is necessary to attempt to obtain any outstanding treatment records.  

Also, the last VA treatment records associated with the claims file are from February 2016.  Therefore, updated VA treatment records should be obtained and associated with the claims file.

Regarding the issue of entitlement to an effective date earlier than January 27, 2014 for the grant of TDIU, the Veteran's claim may be impacted by the outcome of the claims for increased ratings for the Veteran's back and radiculopathy.  Therefore, readjudication of the earlier effective date claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, attempt to obtain the complete treatment records from D.R., St. Anthony's Hospital, T.H., and T.G. (See August 2014 and December 2014 VA Form 21-8940).

All attempts to secure these records must be documented in the claims file.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Obtain updated VA treatment records, if any, for the period from February 2016 to the present.

3.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



